On Petition for Rehearing
PER CURIAM.
Appellants’ brief stated that “When Louis Schooler executed his Will on October 9, 1941 * * * all of his property * * * was jointly owned by his wife and himself.” This admission was parenthetical but did not appear to be inadvertent. Neither appellants’ Statement of Points nor their argument contradicted it. The appeal was duly decided in accordance with the admission. As we said in our opinion rendered November 22, 1948, “Ad*303mittedly all Louis’ property covered by the will was jointly owned with his wife.”
Appellants have filed a petition for rehearing in which, for the first time, they contradict their admission and point out that there was some testimony to the effect that certain businesses in which Louis Schooler was engaged were his alone.
Our Rules 17(c) requires that “The brief of the appellant shall contain * * * (6) Statement of Points. A concise statement of the points on which appellant intends to rely * * * Rule 17(i) provides that “Points not presented according to the rules of the court, will be disregarded, though the court, at its option, may notice and pass upon a plain error not pointed out or relied upon.”
We need not consider what we might have done if a plain error not previously pointed out or relied upon had been brought to our attention when the appeal was argued. The error now asserted is not plain and was not1 brought to our attention until after we had considered and decided the case. Both fairness to appel-lees and our obligation to other litigants require that we should not permit this appeal, after it has been presented and lost on one basis, to be presented again on an opposite basis. The petition for rehearing is therefore denied.
STEPHENS, Chief Judge (dissenting). I think the petition for rehearing should be granted.